AMENDMENT NO. 1 TO STOCK PURCHASE AGREEMENT

This Amendment No. 1, dated as of February 15, 2012 (this “Amendment”), is made
to the Stock Purchase Agreement (the “Agreement”), dated as of January 26, 2012,
by and between Santa Teresa Minerals, S.A. (“Santa Teresa”), a corporation
organized under the laws of Chile, and Bluestone S.A., referred to in the
Agreement as Bluestone Minerals, S.A. (“Bluestone”), a corporation organized
under the laws of Chile. Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed to them in the Agreement.

RECITALS

A. Pursuant to the Agreement, Santa Teresa agreed to sell its shares of Sulfatos
Chile, S.A. (“Sulfatos Chile”) to Bluestone on the terms and subject to the
conditions set forth in the Agreement.

B. The Closing occurred on February 15, 2012 with the completion of the
escritura process.

C. Santa Teresa and Bluestone desire to amend the Agreement to more clearly
reflect to transaction as completed.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged,
Casablanca and Purchaser hereby agree as follows:

1.                  Amendment to the Name “Bluestone.” The Agreement incorrectly
identified the name of the party referred to as “Bluestone” as “Bluestone
Minerals, S.A.” The parties acknowledge and agree that the name for the party
referred to in the Agreement as “Bluestone” is hereby corrected to be “Bluestone
S.A.” Bluestone, the entity executing this Amendment, represents to Santa Teresa
that it is the same entity that executed the Agreement.

2.                  Amendment to the Purchase Price. Section 1 of the Agreement
shall be amended as follows:

2.1              The parties acknowledge that Santa Teresa is indebted to
Bluestone as a result of an outstanding demand loan (the “Loan”) in the amount
of $1,100,000 from Angelique de Maison (“ADM”) to Santa Teresa, which Loan has
been assigned by ADM to Bluestone. The parties agree that $1,100,000 of the
purchase price for the Blue Stone Shares shall be paid by cancellation of the
Loan, and Bluestone hereby confirms and agrees that the Loan has been cancelled
and is deemed fully paid. The remaining $1.1 million of the purchase price shall
be paid by Bluestone in monthly installments from time to time upon demand by
Santa Teresa. Bluestone agrees that all funds to pay the purchase price were, or
will be, raised through equity and not debt financing.

2.2              Santa Teresa and Bluestone acknowledge and agree that as of the
Closing, Santa Teresa had an outstanding commitment, payable on demand, to
provide $214,000 to Sulfatos Chile, which commitment continues after the Closing
and may be paid by Santa Teresa, in its sole discretion, from the purchase price
to be received by Santa Teresa from Bluestone pursuant to the Agreement.



1

 

 

2.3              At the Closing, Santa Teresa received 2,000 Bluestone Shares.
Bluestone hereby confirms and agrees that such shares represent 20% of the
outstanding capital stock of Bluestone at the time of Closing and will represent
20% of the outstanding capital stock of Bluestone after Bluestone has received
all funds (through sales of equity securities) necessary to pay the purchase
price for the Shares of Sulfatos Chile. In other words, Bluestone agrees that
the number of shares received by Santa Teresa will not be diluted by financing
necessary to enable Bluestone to pay the purchase price.

3.                  Amendment to Representation. Section 3.3 of the Agreement is
hereby amended and restated to state: “The authorized capital stock of Bluestone
consists of 10,000 shares of one class, of which there will be outstanding
10,000 shares at the time of Closing and after all equity financing necessary to
enable Bluestone to pay the purchase price owed to Santa Teresa pursuant to this
Agreement, and there are no outstanding options, warrants or other rights to
purchase from Bluestone stock of Bluestone or any outstanding securities
convertible into shares of capital stock of Bluestone.”

4.                  No Other Changes to the Agreement. Except as expressly
amended by this Amendment, all of the terms of the Agreement shall remain in
full force and effect.

5.                  Counterparts. This Amendment may be executed simultaneously
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. In the event
that any signature is delivered by facsimile transmission or by e-mail delivery
of a “pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “pdf” signature
page were an original thereof.

6.                  Governing Law. This Amendment shall be governed by and
construed in accordance with the laws of Chile, without regard to conflicts of
laws of principles, and each party hereby agrees that all performances due and
transactions undertaken pursuant to this Agreement shall be deemed to be due or
have occurred in Chile, and the exclusive venue and place of jurisdiction for
any litigation arising from or related to this Amendment shall be Santiago,
Chile. To the extent of any inconsistency between this English language version
and the Spanish language translation of this Agreement, the Agreement shall be
construed in accordance with English.

2

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.



  Santa Teresa Minerals, S.A.                     By: /s/ Juan Carlos Camus
Villegas     Name:   Juan Carlos Camus Villegas     Title:  CEO  

 

 

  Bluestone S.A.                     By: /s/  Juan Carlos Camus Villegas    
Name:   Juan Carlos Camus Villegas     Title:  Director  





3

